EXHIBIT 10-2

AMENDMENT AND REINSTATEMENT OF SALE AGREEMENT

THIS AMENDMENT AND REINSTATEMENT OF SALE AGREEMENT (“Amendment”) is made as of
October 9, 2012, by CENTRAL PACIFIC BANK, a Hawaii corporation (“Seller”), and
TNP ACQUISITIONS, LLC, a Delaware limited liability company (“Buyer”).

Recitals:

(a) Seller and Buyer entered into a Purchase and Sale Agreement dated as of
June 14, 2012 (the “Sale Agreement”) for the sale to Buyer of the Lahaina
Gateway Center having a tax map designation of TMK (2) 4-5-11-8, located in
Lahaina, Maui, Hawaii (the “Property”).

(b) The Closing Date under the Sale Agreement was set for June 29, 2012, and
Seller and Buyer desire to reinstatement the Sale Agreement and to extend the
Closing Date as provided in this Amendment.

Agreements:

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

1. Capitalized Terms. Capitalized terms not otherwise defined in this Amendment
shall have the meanings set forth in the Sale Agreement.

2. Reinstatement of Sale Agreement. Buyer revokes its prior cancellation of the
Sale Agreement by letter from its counsel dated June 25, 2012, and agrees the
Sale Agreement is reinstated and is in full force and effect, as modified by
this Amendment.

3. Initial Deposit. The Initial Deposit currently held by Escrow Agent shall be
deemed non-refundable, except as expressly contemplated in the Sale Agreement,
as modified in this Amendment.

4. Additional Deposit. Within one (1) business day of the full execution of this
Amendment, Buyer shall deliver directly to Escrow Agent the Additional Deposit
of $250,000 by wire transfer. The Additional Deposit shall be non-refundable to
Buyer except as expressly contemplated in the Sale Agreement, as modified by
this Agreement.

5. Extension of Closing Date. The Closing Date set forth in Section 4.2 of the
Sale Agreement is extended from June 29, 2012 to October 31, 2012.



--------------------------------------------------------------------------------

6. Acceptance of Property. Buyer has accepted the Property and the Estoppel
Certificates received from the Tenants. Buyer waives the conditions precedent to
Buyer’s obligation to proceed to closing, as provided in the following sections
of the Sale Agreement: Sections 3.1 (Title), 3.2 (Survey), 3.4 (Estoppel
Certificates; SNDAs); 5.1 (Buyer’s Inspection), 8.3 (Ground Lessor’s Waiver of
ROFO), 8.5 (Estoppel Certificates), and 8.6 (SNDAs). In addition, Buyer
expressly accepts the effect on the Property, if any, of the Declaration of
Restrictive Covenants dated December 26, 2003 recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. 2003-286553 (the
“Declaration”). Buyer’s obligation to close the transaction contemplated by the
Sale Agreement is not conditioned upon or subject to Buyer’s obtaining any title
endorsement with respect to the Declaration or any agreement or waiver from
Seller or any third-party with respect to the Declaration. It is the intent of
the parties that all third-party consents, approvals, waivers or other
agreements have been obtained or waived, and the parties are ready and prepared
to close the sale of the Property to Buyer.

7. Ratification and Confirmation. All of the terms, covenants and conditions of
the Sale Agreement, as hereby modified, are ratified and confirmed and shall
remain in full force and effect.

8. Execution of Amendment. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. The exchange of copies of this Amendment and or
signature pages by facsimile transmission or scanned (PDF) email attachment
shall constitute effective execution and delivery of this Amendment as to the
parties and may be used in lieu of the original Amendment for all purposes.
Signatures of the parties transmitted by facsimile or e-mail attachment shall be
deemed to be their original signatures for all purposes whatsoever.

[Signatures are on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CENTRAL PACIFIC BANK, a Hawaii corporation       TNP ACQUISITIONS, LLC, a
Delaware
limited liability company         By   

Thompson National Properties, LLC, a
Delaware limited liability company

Its Sole Member

By  

/s/ Mark P. Harner

            

Mark P. Harner

Its Vice President

           Seller            By:  

/s/ Stephen Corea

           Name:   Stephen Corea            Title:   SVP Acquisitions           
Buyer  

 

3